Name: Commission Implementing Decision (EU) 2015/204 of 6 February 2015 amending Annex II to Decision 2007/777/EC as regards the entry for Canada in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 554) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  trade;  America;  animal product;  international trade
 Date Published: 2015-02-10

 10.2.2015 EN Official Journal of the European Union L 33/45 COMMISSION IMPLEMENTING DECISION (EU) 2015/204 of 6 February 2015 amending Annex II to Decision 2007/777/EC as regards the entry for Canada in the list of third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised in relation to highly pathogenic avian influenza (notified under document C(2015) 554) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC (2) lays down animal and public health rules for imports into the Union and the transit and storage in the Union of consignments of meat products and treated stomachs, bladders and intestines (the commodities). (2) Part 1 of Annex II to Decision 2007/777/EC describes the areas of third countries for which the introduction into the Union of the commodities is restricted for animal health reasons and for which regionalisation is applied. Part 2 of that Annex sets out a list of third countries or parts thereof from which the introduction into the Union of the commodities is authorised, provided that the commodities have undergone the relevant treatment, as set out in Part 4 of that Annex. (3) Canada is listed in Part 2 of Annex II to Decision 2007/777/EC as authorised, inter alia, for the introduction into the Union of commodities obtained from poultry, farmed feathered game and wild game birds, which have undergone a non-specific treatment, as set out in Part 4 of that Annex, (treatment A) under the condition that the meat from which the commodities were produced complies with the animal health requirements for fresh meat including its origin from a third country or parts thereof that are free from highly pathogenic avian influenza (HPAI) as provided for in the model certificate in Annex III to Decision 2007/777/EC. (4) An Agreement between the Union and Canada (3) provides for a swift mutual recognition of regionalisation measures in the event of outbreaks of disease in the Union or in Canada (the Agreement). (5) Outbreaks of HPAI of subtype H5N2 have been confirmed on poultry holdings in the Province of British Columbia in Canada. (6) Treatment A is insufficient to eliminate the animal health risks linked to the introduction into the Union of commodities obtained from poultry, farmed ratites and wild game birds, given the current epidemiological situation for HPAI in Canada. Those commodities should undergo at least treatment D, as set out in Part 4 of Annex II to Decision 2007/777/EC (treatment D), in order to prevent the introduction of the HPAI virus into the Union. (7) Canada has submitted information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI which has been evaluated by the Commission. On the basis of that evaluation, as well as the commitments laid down in the Agreement and the guarantees provided by Canada, it is appropriate to conclude that the requirement for treatment D should be sufficient to cover the risks associated with the introduction into the Union of the commodities obtained from meat of poultry, farmed ratites and wild game birds from the affected area, which the veterinary authorities of Canada have placed under restrictions due to the current HPAI outbreaks. Parts 2 and 4 of Annex II to Decision 2007/777/EC should therefore be amended. (8) Decision 2007/777/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2007/777/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (3) Agreement between the European Community and the Government of Canada on sanitary measures to protect public and animal health in respect of trade in live animals and animal products as approved on behalf of the Community by Council Decision 1999/201/EC (OJ L 71, 18.3.1999, p. 3). ANNEX Annex II to Decision 2007/777/EC is amended as follows: (1) in Part 1, the following entry for Canada is inserted between the entry for Brazil and the entry for China: Canada CA 01/2014 Whole country CA-1 01/2014 The whole country of Canada, excluding the area CA-2 CA-2 01/2014 Area of Canada described as Primary Control Zone  located within the following boundaries:  on the west, the Pacific Ocean  on the south, the border with the United States of America  on the north, Highway 16  on the east, the border between the Provinces of British Columbia and Alberta (2) in Part 2, the entry for Canada is replaced by the following: CA Canada CA A A A A XXX XXX A A A XXX A XXX A Canada CA-1 A A A A A A A A A XXX A A A Canada CA-2 A A A A D D A A A XXX A D A